Citation Nr: 1326086	
Decision Date: 08/16/13    Archive Date: 08/26/13

DOCKET NO.  10-47 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the case was subsequently returned to the RO in Pittsburgh, Pennsylvania.

The Veteran presented testimony at an RO hearing before a Decision Review Officer (DRO) in September 2010 and at a Board videoconference hearing before the undersigned Veterans Law Judge in April 2011.  Transcripts of both hearings are of record.  

The Veteran submitted additional evidence directly to the Board in May 2011 and waived his right to have that evidence considered by the RO.  See April 2011 hearing transcript.  


FINDING OF FACT

The Veteran's actinic keratosis, squamous cell carcinoma and basal cell carcinoma are etiologically related to service.  


CONCLUSION OF LAW

The criteria for service connection for a skin disability, diagnosed as actinic keratosis, squamous cell carcinoma and basal cell carcinoma, have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012) or 38 C.F.R. § 3.159 (2012).

Legal Criteria

Entitlement to service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Additionally, service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.





Factual Background and Analysis

The Veteran seeks service connection for actinic keratosis and skin cancers, which he contends are the result of severe sunburns he suffered while stationed in Vietnam performing guard duty during construction of the base in Long Binh without wearing a shirt.  He asserts that he was exposed to the sun the most while stationed in Vietnam and that he worked indoors his entire career after service.  

The Veteran's service in Vietnam has been corroborated.  See VA Form 3101.  While his service treatment records are negative for evidence of skin problems, to include sunburn, the Veteran is competent to report in-service severe sunburns.  The Board finds his assertions to be credible.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  

Private treatment records reveal that the Veteran was diagnosed with keratoacanthoma type squamous cell carcinoma on the left upper abdomen in October 2008, basal cell carcinoma on the left upper lip in November 2009, and squamous cell carcinoma on the left leg in August 2010.  See records from Valley Dermatopathology, L.L.C. and Zitelli & Brodland, P.C.; see also September 2010 letter from Dermatology Associates of Lawrence County.  

In a May 2011 letter, Dr. L.W. reported that she had been caring for the Veteran since April 2001 and since that time, she had treated him for precancerous actinic keratosis and numerous lesions of basal cell carcinoma and squamous cell carcinoma in situ.  Dr. W. stated that the Veteran informed her that he had numerous sunburns, some with blistering, during his tour of duty in Vietnam, and that he spent his career after service working for the postal service indoors.  Dr. W. reported that severe blistering sunburns at a young age are a known risk factor for skin cancer and actinic keratosis and that the episodes of sunburn in Vietnam would have contributed to the dermatologic conditions for which the Veteran has been treated.  

The opinion provided by Dr. W. is competent evidence of a nexus or connection between the current disability and the injury incurred in service.  There is no contrary medical opinion of record.  Therefore, the Board concludes that service connection is warranted for the Veteran's actinic keratosis, squamous cell carcinoma and basal cell carcinoma.


ORDER

Service connection for a skin disability, diagnosed as actinic keratosis, squamous cell carcinoma and basal cell carcinoma, is granted.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


